EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows: 

IN THE SPECIFICATION:
PARAGRAPH [0039], LINE 3: changed “F” to --G--;
DELETED PARAGRAPH [0063].

3.	The above changes correct deficiencies noted and corrected in parent application S.N. 15/590,947 (see Examiner’s Amendment attached to Notice of Allowability mailed 10/15/19).

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.  As per claims 1 and 11, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least determining, based on the received information of events, one or more segments in each of the first routes, each segment being associated with a corresponding first recommendation for travelling via the segment; identifying, based on a predetermined travel threshold, one or more particular segments of the one or more segments in each of the first routes; determining one or more second routes alternative to at least a portion of the one or more first routes, the at least a portion of the one or more first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
5.	The IDS filed 6/17/20 has been considered as indicated.  Those documents lined through are foreign language documents for which a translation and/or statement of relevancy has not been provided in this application or in the parent application S.N. 15/590,947 (see annotated Disclosure Statement attached to Pre-Interview Communication mailed 3/27/19).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661